Order entered April 10, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00490-CR

                             KORRON TORADE HILL, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. F17-76407-H

                                             ORDER
         Pending is the State’s second motion for an extension of time to file its brief. The motion

is GRANTED and the Clerk of the Court is hereby ordered to file the State’s brief tendered to the

Court.


                                                        /s/   LANA MYERS
                                                              JUSTICE